Opinion filed August 9,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00083-CR
                                                    __________
 
                                 JOHNATHAN
McCAIN, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 104th District Court
                                                            Taylor
County, Texas
                                                    Trial
Court Cause No. 17760B
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Johnathan
McCain has filed in this court a motion to withdraw his notice of appeal and
dismiss his appeal.  Pursuant to Tex. R.
App. P. 42.2, the motion is signed by both appellant and his counsel.
The
motion is granted.  Appellant’s notice of appeal is withdrawn, and the appeal
is dismissed.
 
August 9, 2012                                                                       PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.